i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00680-CV

                                     MORNINGSTAR GAS, INC.,
                                           Appellant

                                                       v.

                                  THE MATTHEWS FIRM, P.L.L.C.,
                                           Appellee

                     From the 381st Judicial District Court, Starr County, Texas
               Trial Court No. DC-07-0493, the Honorable Jose Luis Garza presiding


                                            No. 04-08-00775-CV

                                  IN RE MORNINGSTAR GAS, INC.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: January 14, 2009

APPEAL DISMISSED FOR LACK OF JURISDICTION; PETITION FOR WRIT OF
MANDAMUS DENIED




         1
           … This proceeding arises out of Cause No. DC-07-493, styled The Matthews Firm, P.L.L.C. v. Morningstar
Gas, Inc. et al, pending in the 381st Judicial District Court, Starr County, T exas, the Honorable Jose Luis Garza
presiding.
                                                                  04-08-00680-CV and 04-08-00775-CV

       In these consolidated proceedings, Morningstar Gas, Inc. (“Morningstar”) complains of the

trial court’s order denying in part its motion to compel arbitration. We dismiss Morningstar’s

interlocutory appeal for lack of jurisdiction. See In re Texas Best Staff Leasing, Inc., Nos. 01-08-

00296-CV and 01-08-00418-CV, 2008 WL 4531028, at *3 (Tex. App.—Houston [1st Dist.] Oct.

9, 2008, combined appeal and orig. proceeding [mand. pending]) (mem. op.); see also Nabors

Drilling USA, LP v. Carpenter, 198 S.W.3d 240, 245-6 (Tex. App.—San Antonio 2006, combined

appeal and orig. proceeding). Furthermore, after considering Morningstar’s petition for writ of

mandamus, this court is of the opinion that Morningstar is not entitled to the relief sought.

Accordingly, Morningstar’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).

                                                             PER CURIAM




                                                -2-